In a consolidated negligence action to recover damages for personal *817injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered July 27, 1977, which is in favor of defendant and against them, upon a jury verdict. Judgment affirmed, with costs. A review of the record indicates that no error was committed in the admission into evidence of so much of the police report as diagrammed the position of the vehicles after the collision. We have reviewed the other contentions of the plaintiffs and find them to be without merit. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.